DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliman, U.S. Patent Pub. No. 2009/0264137.
Regarding claims 1, 8 and 15,  Soliman discloses a transmit apparatus in a wireless communication system supporting ranging capability and method, the transmit apparatus comprising: a processor (0011) configured to, for a single-sided two-way ranging (SS-TWR) (reads on the round-trip time measurement between the requesting .

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claim 3, it is indicated allowable based on its dependence from claim 2.
Regarding claim 4, it is indicated allowable based on its dependence on claim 3.
Regarding claim 5, prior art fails to suggest or render obvious the transmit apparatus of claim 1, wherein: the processor is further configured to identify a ranging request measurement control information element (RRMC IE) for a DS-TWR or the SS-TWR; and the transceiver is further configured to: transmit, to the set of receive apparatuses, the ranging initiation message including the RRMC IE in a contention-based mode or a scheduling mode; and receive, from one or more of the set of receive apparatuses, the ranging response message including information requested by the transmit apparatus in the contention-based mode or the scheduling mode. 
Regarding claim 6, prior art fails to suggest or render obvious the transmit apparatus of claim 1, wherein the transceiver is further configured, at least one of, to: transmit, to the set of receive apparatuses and other transmit apparatuses, a ranging contention phase structure IE (RCPS IE) including information of a time structure for the RR, or receive, from one or more of the set of receive apparatuses and the other transmit apparatuses, the RCPS IE including the information of the time structure for the 
Regarding claim 7, it is indicated allowable based on its dependence on claim 6.
Regarding claim 9, prior art fails to suggest or render obvious thhe receive apparatus of claim 8, wherein: the transceiver is further configured to receive the RFP in the RR indicating a phase in which the receive apparatus receives a ranging final message from the one or more of the set of transmit apparatuses; and the processor is further configured to, for a double-sided two-way ranging (DS-TWR), identify a ranging final phase (RFP) included in the RR. 
Regarding claim 10, it is indicated allowable based on dependence on claim 9.
Regarding claim 11, it is indicated allowable based on its dependence on claim 10.
Regarding claim 12, prior art fails to suggest or render obvious the receive apparatus of claim 8, wherein: the transceiver is further configured to receive, from the set of transmit apparatuses, the ranging initiation message including the RRMC IE in a contention-based mode or a scheduling mode; and the processor is further configured to identify the RRMC IE for a DS-TWR or the SS-TWR, wherein the transceiver is further configured to transmit, to one or more of the set of transmit apparatuses, the ranging response message including information requested by the transmit apparatus in the contention-based mode or the scheduling mode. 
Regarding claim 13, prior art fails to suggest or render obvious the receive apparatus of claim 8, wherein the transceiver is further configured, at least one of, to: receive, from the set of transmit apparatuses and other receive apparatuses, a ranging 
Regarding claim 14, it is indicated allowable based on its dependence on claim 13.
Regarding claim 16, prior art fails to suggest or render obvious the method of claim 15, further comprising: for a double-sided two-way ranging (DS-TWR), identifying a ranging final phase (RFP) included in the RR; and transmitting in the RFP in the RR indicating a phase in which the transmit apparatus transmits a ranging final message to one or more of the set of receive apparatuses. 
Regarding claim 17, it is indicated allowable based on its dependence on claim 16.
Regarding claim 18, prior art fails to suggest or render obvious the method of claim 15, further comprising: identifying a ranging request measurement control information element (RRMC IE) for a DS-TWR or the SS-TWR; transmitting, to the set of receive apparatuses, the ranging initiation message including the RRMC IE in a contention-based mode or a scheduling mode; and receiving, from one or more of the set of receive apparatuses, the ranging response message including information requested by the transmit apparatus in the contention-based mode or the scheduling mode. 

Regarding claim 20, it is indicated allowable based on its dependence on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ledvina et al., U.S. Patent Pub. No. 2021/0258418, discloses ranging-based reminders.
Ledvina et al., U.S. Patent Pub. No. 2020/0062217, discloses a mobile device for communicating and ranging with access control system for automatic functionality.
Leong et al., U.S. Patent Pub. No. 2019/0013937, discloses communication devices and associated method.
Zhang et al., U.S. Patent Pub. No. 2015/0215821, discloses a method and apparatus for time-of-departure adjustment based on time-of-arrival.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEMICA M BEAMER/Primary Examiner, Art Unit 2646